Citation Nr: 1548236	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-17 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.
This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1. The Veteran does not have a current hearing loss disability for VA purposes.
 
2. Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).
 
 2. The requirements for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by a January 2011 letter.  

As for the duty to assist, the Agency of Original Jurisdiction (AOJ) has obtained     and associated with the claims file the Veteran's service treatment records (STRs), service personnel records, VA treatment records, Social Security Administration  (SSA) records, and lay statements.  The Veteran was also afforded a VA examination relevant to his claims in February 2011.  Thus, VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A.  Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran's STRs show no complaints of or treatment for hearing loss at any time.  The Veteran's 1984 enlistment audiogram for the Army reserve and an October 1987 audiogram showed hearing within normal limits at 500 through 4000 Hertz.  The Veteran waived his right to a separation examination and therefore his hearing levels at that time are unknown.

In February 2011, the Veteran was afforded a VA (contract) audiological examination in connection with his claims.  At that time, the Veteran reported that he had been exposed to excessive noise from M16 and M60 rifles, grenades, and communications headsets during service.  

Audiometric testing performed as part of that examination showed pure tone thresholds of 10, 5, 5, 10, and 15 decibels in the right ear, and 10, 5, 5, 5, and 10 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner reported speech recognition scores of 98 percent bilaterally.  In connection with the evaluation, the examiner noted that the Veteran had normal hearing bilaterally.

Upon review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

In this regard, the most probative evidence indicates that the Veteran does not    have a current hearing loss disability as defined in 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   As the findings on the February 2011 examination reflect hearing levels that do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 and there is no other current medical evidence of record showing the presence of such, the Veteran does not have a current hearing loss disability for VA purposes and the claim for service connection for hearing loss must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Tinnitus

The Veteran contends that his tinnitus was caused by noise exposure to small arms fire, artillery fire, grenades, generators, and headset noise. 

The record reflects a current diagnosis of tinnitus.  Specifically, the February 2011 VA (contract) examiner noted bilateral tinnitus.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

During the February 2011 examination, the examiner noted the Veteran's statement that he first experienced tinnitus between five and ten years ago.  He accordingly opined that it was not likely that the Veteran's tinnitus was related to service, because the Veteran did not experience shifts in hearing during service, and because the onset of the Veteran's tinnitus occurred too long after discharge to be related to service.  

After the examination, the Veteran asserted that the examiner had misunderstood him; he intended to convey that his tinnitus began in service and became worse  over the last five to ten years.  In his substantive appeal, the Veteran reported experiencing tinnitus following firing weapons and grenades or using headsets,   and that it would go away but return upon subsequent noise exposure.

While the Board has some question as to credibility of the information provided,  the doubt will be resolved in favor of the Veteran.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with  tinnitus, the presence of the disorder is not a determination "medical in nature,"   and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms      since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).     

The mandate to accord the benefit of the doubt is triggered when the evidence      has reached a stage of balance.  In this matter, the Board is of the opinion that      the evidence is at least in a state of relative equipoise as to whether the Veteran's tinnitus was incurred in service has been reached.  Accordingly, the benefit of      the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


